Citation Nr: 1028906	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  05-28 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), to include as a result of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1952 to September 
1954, with additional periods of verified and unverified active 
duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
COPD, to include as a result of asbestos exposure.  A timely 
appeal was noted from that decision.

In November 2009, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos in service.

2.  The medical evidence establishes that the Veteran does not 
have a current asbestos-related lung disease.

3.  The Veteran has COPD, but this disorder is not caused by or a 
result of the Veteran's asbestos exposure in service or any other 
incident of the Veteran's service, and is not proximately due to 
a service-connected disability.  




CONCLUSION OF LAW

The Veteran did not incur or aggravate COPD in service or as a 
result of service, to include as a result of exposure to asbestos 
in service, nor is COPD proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated June 2004 and January 2008, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claim for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In March 
2006, the Veteran was notified of the way initial disability 
ratings and effective dates are established. 

Although the Veteran was notified of the evidence necessary to 
substantiate a claim for direct service connection before the 
initial adjudication of his claim, he did not receive appropriate 
notice of the evidence necessary to substantiate a claim for 
service connection as secondary to a service-connected disability 
until January 2008, after the claim had been adjudicated and 
appealed.  Thus, a notice error occurred.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of a letter sent to the appellant 
in January 2008.  The letter informed the appellant of what 
evidence was required to substantiate the claim for secondary 
service connection and of the appellant's and VA's respective 
duties for obtaining evidence.  Although the notice letter was 
not sent before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not only 
has the appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and given 
ample time to respond, but the AOJ also readjudicated the case by 
way of a supplemental statement of the case issued in June 2009, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has been medically evaluated in conjunction with his 
claim.  The duties to notify and assist have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Board notes that there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases, nor has VA 
promulgated any regulations regarding asbestos-related diseases.  
However, VA has issued procedures on asbestos related diseases, 
which provide adjudicators some guidelines for considering 
compensation claims based on exposure to asbestos.  Veteran's 
Benefits Administration, Administrative Manual M21-1 Manual 
Rewrite, Part IV, subpart ii, ch. 2, Section C, "Service 
Connection for Disabilities Resulting from Exposure to 
Environmental Hazards of Service in the Republic of Vietnam," 
 9, "Service Connection for Disabilities Resulting from 
Exposure to Asbestos," [hereinafter M21-1MR.IV.2.C.9].

Paragraph 9(a) of M21-1MR recognizes that inhalation of asbestos 
fibers can produce fibrosis and tumors, interstitial pulmonary 
fibrosis (asbestosis), pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the larynx and pharynx.  Paragraph 9(c) points out 
that persons with asbestos exposure have an increased incidence 
of lung, gastrointestinal, and urogenital cancer, and 
mesothelioma.  The risk of developing bronchial cancer is 
increased in current cigarette smokers who have had asbestos 
exposure.  Mesotheliomas are not associated with cigarette 
smoking.  Lung cancer associated with asbestos exposure 
originates in the lung parenchyma rather than the bronchi.  About 
50 percent of persons with asbestosis eventually develop lung 
cancer, about 17 percent develop mesothelioma, and about 10 
percent develop gastrointestinal and urogenital cancers.  All 
persons with significant asbestosis develop cor pulmonale and 
those who do not die from cancer often die from heart failure 
secondary to cor pulmonale.

The latency period for asbestos related diseases varies from 10 
to 45 or more years between first exposure and development of 
disease.  M21MR-1, part IV.ii.2.C.9.d.  An asbestos related 
disease can develop from brief exposure or indirect exposure.  
M21-1MR, part IV.ii.2.C.9.d.  Id.  There is a prevalence of 
asbestos-related disease among shipyard workers since asbestos 
was used extensively in military ship construction.  Id.  It is a 
fact that many U.S. Navy Veterans during World War II were 
exposed to chrysotile products, as well as amosite and 
crocidolite, since these varieties of African asbestos were used 
extensively in military ship construction.  Id.; see also Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).

The United States Court of Appeals for Veterans Claims (Court) 
has held that VBA Manual M21-1, which therefore includes the 
successor manual, M21-1MR, does not create a presumption of 
exposure to asbestos solely from shipboard service.  Rather, they 
are guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of disease 
found in insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is evidence of 
exposure before, during, or after service; and determine whether 
the disease is related to the putative exposure.  Dyment v. West, 
13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 347 
(1999); VAOPGCPREC 4-2000.

Analysis

The Veteran has been diagnosed with COPD, which he attributes to 
exposure to asbestos in service.  His service records show that 
he served aboard the USS Basilone and the USS Gearing during his 
period of active duty.  The Veteran asserts that he slept near 
asbestos-covered pipes during his service on the Basilone.  A 
fellow servicemember, who shared the Veteran's sleeping area, has 
provided a statement concurring with the Veteran's assertions 
that his sleeping compartment contained asbestos-covered pipes.  
The Veteran and his fellow servicemember are competent to report 
the presence of asbestos, and there is nothing in the record 
which diminishes the credibility of these assertions.  The Board 
finds that the Veteran was exposed to asbestos during service due 
to the time, place and circumstances of his service.  38 U.S.C.A. 
§ 1154(a).  

Although the Veteran was exposed to asbestos during his military 
service, service connection for COPD as due to asbestos exposure 
is not warranted, because a preponderance of the medical evidence 
is against a finding that the Veteran has an asbestos-related 
lung disease.  

A review of the Veteran's service treatment records is negative 
for findings of chronic lung disease.  Although there was one 
mention of "chronic cough" on an undated Report of Medical 
History, a chest X-ray dated September 1954, the date of the 
Veteran's separation from service, showed normal lung fields.  
The record does not reflect, and indeed the Veteran has not 
asserted, that COPD first manifested during his active service.  
Rather, the Veteran has maintained throughout the appeal that his 
COPD is the result of in-service asbestos exposure.  

The earliest evidence of lung disease contained within the record 
is a VA clinical note dated in August 2001.  During that visit, 
the Veteran reported a "history of [lung] problems," with a 
history of smoking and a "30 year history of exposure to 
asbestos."  His primary symptom was "dyspnea on exertion."  
The diagnosis was COPD of undetermined etiology.  Pulmonary 
function testing accomplished that same month was normal.  

The Veteran's chest x-rays were made available for B-reader 
evaluation in January 2003, in connection with class action 
litigation involving significant post-service occupational 
exposure to asbestos.  B-reader approval is granted to physicians 
with a valid U.S. state medical license who demonstrate 
proficiency (via examination) in the classification of chest 
radiographs for pneumoconiosis using the ILO Classification 
System.  See http://www.cdc.gov/niosh/topics/chestradiography 
(providing information from the National Institute for 
Occupational Safety and Health (NIOSH), "Safety and Health 
Topic: Chest Radiography").  It is also used to classify chest 
radiographs of asbestos-exposed workers governed by the U.S. 
Department of Labor regulations, and for medical screening, 
surveillance, research, or compensation programs.  Id.
The B-reader diagnosed asbestos-related pulmonary disease as a 
result of "small opacities in both mid and lower lung zones at a 
1/0 profusion ... right and left subdiaphragmatic pleural plaquing, 
as well as right and left chest wall pleural thickening."  
Pulmonary function testing was normal.  

During a November 2004 evaluation by a private physician, the 
Veteran reported intermittent chest pain and dyspnea upon 
exertion.  Pulmonary function testing showed "obstructive lung 
defect" diagnosed as "early small airways obstruction."  A 
chest X-ray conducted in December 2004 showed "some edematous 
changes in the upper lung fields" consistent with COPD with "no 
evidence of active cardiopulmonary disease."  

In January 2005, "asbestosis" was added to the Veteran's master 
problem list in his VA clinical records.  However, the basis for 
that notation is unclear.  A February 2005 chest X-ray showed 
calcified granulomatous changes in the lungs, which were 
"hyperinflated and hyperlucent [with] flattening of the 
hemidiaphragms with an increase in the ... diameter of the chest."  
The diagnosis was emphysema.  Emphysema was again found during an 
August 2005 visit to the pulmonary clinic.  

A chest CT scan dated in January 2007 showed "multiple tiny 
subcentimeter noncalcified nodules ... in the right ... and left 
lung.  The largest one is pleural based along the anterior chest 
wall.  These nodules are nonspecific...No pleural or pericardial 
effusion is seen."  

An X-ray study also performed in June 2008 showed "questionable 
nodular density" which could have been a "subdiaphragmatic 
bowel loop."  A CT scan was ordered to exclude a pulmonary 
nodule.  A follow-up CT scan in June 2008 showed the same 
multiple nodules as found in January 2007, with bilateral 
emphysematous changes.  There was no pleural fluid.  A July 2009 
CT scan of the Veteran's chest showed that the multiple nodules 
had remained stable in size which was "consistent with benign 
etiology such as noncalcified granulomas."  A September 2009 
chest X-ray showed "expiratory film essentially negative."  

A VA examination was conducted in February 2010.  The Veteran 
reported a history of exposure to asbestos in service, as well as 
post-service occupational exposure to asbestos for over 20 years 
with no respiratory protection.  He also had a history of smoking 
for approximately 30 years.  The Veteran quit smoking in the mid-
1980s, after developing a chronic cough and shortness of breath.  
The Veteran had received a monetary settlement from his former 
employer as a result of litigation due to asbestos exposure.  His 
current symptoms included non-productive cough, increased sputum, 
shortness of breath and chest pains.  There was no history of 
productive cough or hemoptysis.  

On pulmonary examination, there were decreased breath sounds 
bilaterally.  Increased AP diameter was noted with "slightly 
limited" diaphragmatic excursion.  Chest expansion was normal.  
A chest X-ray dated in December 2009 showed "flattening of the 
diaphragms and interstitial changes indicative of chronic lung 
disease.  No ... change since previous examination."  A January 
2010 pulmonary function test was normal with the exception of 
"mild decrease in diffusion capacity."  This was said to be 
"most likely due to emphysema."  

The examiner was unable to state whether the Veteran had an 
asbestos-related disorder without resort to speculation because 
of "conflicting reports/studies."  The 2003 B-reader evaluation 
had found "parenchymal ... and pleural abnormalities consistent 
with pneumoconiosis," but "CT scans have not shown the hallmark 
findings of pleura-based abnormalities such as thickening, large 
calcified plaques, or effusion" although there was some scarring 
in the left upper lobe and "stable multiple noncalcified nodules 
in the right lung ... consistent with noncalcified granulomas.  His 
PFTs do not show a restrictive pattern associated with impaired 
gas exchange."  

A March 2010 VA pulmonary clinic note stated that the Veteran had 
been referred for "possible asbestosis."  However, his chest X-
rays and CT scans had not shown interstitial lung disease, and 
his PFTs had been essentially normal with the exception of mildly 
decreased diffusion capacity.  According to the clinician, 
"these findings made the diagnosis of asbestos related lung 
parenchymal disease improbable.  There are a few scattered small 
pleural plaques which could be secondary asbestos exposure."  
The note indicates that these findings were suggestive of 
asbestos exposure, but not asbestosis, because CT scans had shown 
no change and PFTs showed "minimal restriction."  The Board 
notes that a notation of asbestos exposure is not equivalent to a 
diagnosis of current asbestos-related lung disease.  

The Veteran submitted additional evidence following the notice to 
him in the March 2010 supplemental statement of the case (SSOC) 
regarding the February 2010 medical opinion.

In April 2010, the VA examiner issued a new opinion which 
included consideration of the evidence submitted by the Veteran 
in March 2010.  The additional evidence included a more complete 
report of the January 2003 B-reader evaluation and the note of 
the March 2010 visit to the VA pulmonary clinic.  After reviewing 
the claims folder, the examiner found that the "Veteran's 
current condition of COPD is not caused by or a result of 
asbestos exposure in the military (a diagnosis of asbestosis is 
not established)."  She noted that the primary causes of COPD 
are smoking, gastroesophageal reflux disease, age and genetics.  
While the Veteran did have a history of asbestos exposure both 
during and after military service, asbestosis was "not confirmed 
by current CT findings" despite the January 2003 diagnosis of 
asbestos-related parenchymal disease.  The March 2010 pulmonary 
consult found evidence of asbestos exposure, but not asbestos-
related disease.  As a result, the examiner was unable to 
determine that the Veteran had an asbestos-related disorder, 
defined as "diffuse interstitial pneumoconiosis resulting from 
the long-term inhalation of asbestos dust."  

The examiner appropriately commented on the nature and etiology 
of the Veteran's COPD and provided a rationale for the provided 
opinion, as requested by the Board in its November 2009 remand.  
The Board is satisfied there was substantial compliance with its 
remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent to 
which they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative 
value of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).

With the above criteria in mind, the Board lends little probative 
weight to the January 2003 B-reader evaluation which diagnosed 
asbestos-related lung disease.   The examination was rendered in 
conjunction with class-action asbestos litigation against the 
Veteran's employer, and the findings made therein are 
inconsistent with all of the other chest X-rays and CT scans of 
record.  The B-reader found evidence of "right and left 
subdiaphragmatic pleural plaquing, as well as right and left 
chest wall pleural thickening."  No other chest X-ray or CT scan 
has been interpreted as showing evidence of pleural thickening, 
and the nodules found in the Veteran's lungs have been found to 
be consistent with benign granuloma or pleural plaquing 
consistent with asbestos exposure, but not asbestos-related lung 
disease.  

In fact, no other physician who has evaluated the Veteran's chest 
X-rays and CT scans has assigned a diagnosis of an asbestos-
related lung disease based on those studies.  The Board finds 
that the credibility of the opinion is diminished by the fact 
that it was generated in connection with class-action asbestos 
litigation, and because it is wholly inconsistent with the 
findings in subsequent CT scans and chest X-rays.  See Caluza v. 
Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 
F.3d. 604 (Fed. Cir. 1996)(credibility can be affected by 
inconsistent statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self- interest, 
malingering, desire for monetary gain, and witness demeanor ).  
There are several opinions which state that the Veteran does not 
have an asbestos-related lung disease, and the unfavorable 
opinions are more persuasive than the opinion favorable to the 
Veteran's claim.  Thus, the preponderance of the medical evidence 
establishes that, although the Veteran has signs that he was 
exposed to asbestos, he does not have an asbestos-related lung 
disorder or disease.  

The Veteran's VA clinical notes make several references to 
"asbestosis" and "chronic asbestosis." However, the Board 
finds that these references are also of little probative value 
here, as they are not based on findings from chest X-rays or CT 
scans, and thus lack credibility.  Asbestosis appeared in the 
Veteran's master problem list in approximately January 2005, with 
no explanation, and all subsequent references to asbestosis 
appear to be based on that notation or on the Veteran's stated 
history.  However, a medical opinion premised upon an 
unsubstantiated account is of no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993).  Additionally, "a bare 
transcription of a lay history is not transformed into 'competent 
medical evidence' merely because the transcriber happens to be a 
medical professional."  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In this case, the preponderance of the probative, 
persuasive medical evidence establishes that the Veteran does not 
suffer from an asbestos-related disease lung disease, although he 
does have COPD.  Thus, the notations related to history of 
asbestosis are unsubstantiated, and the clinical findings of 
asbestosis are of no probative value.  

The February 2010 VA examination report found that an opinion 
could not be rendered without resort to speculation.  As the U.S. 
Court of Appeals for the Federal Circuit stated in Fagan v. 
Shinseki, 573 F.3d 1282, 1289 (Fed.Cir.2009), an "examiner's 
statement, which recites the inability to come to an opinion, 
provides neither positive nor negative support for service 
connection.  Therefore, it is not pertinent evidence, one way or 
the other."

The Board finds that the April 2010 examination report does not 
reference resort to speculation, and is of great probative weight 
and persuasive value in this matter.  The examiner had access to 
the entire claims folder, including several chest X-rays, CT 
scans and pulmonary evaluations.  The examiner found that the 
findings were generally not consistent with asbestos-related 
disease, and pointed out that the causes of COPD are usually age, 
genetics, smoking and gastro-esophageal reflux disease.  The 
Veteran has indicated that he smoked for approximately 30 years, 
and the record reflects that he is of advanced age.  The examiner 
is competent to render an opinion in this matter and her findings 
are reasonably based on the evidence as contained within the 
claims folder.  The VA examination is based on a more thorough 
review of the record and lacks the inherent bias found in the 
January 2003 B-reader evaluation, which was conducted in 
conjunction with post-service occupational asbestos litigation.  
See Caluza, supra.  Thus, the VA examination report is of greater 
probative weight.  

In adjudicating this claim, the Board must assess the competence 
and credibility of the lay evidence submitted by the Veteran as 
to in-service incurrence of his disorder.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(noting competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran has submitted several lay statements testifying as to 
his obvious shortness of breath and wheezing.  In this capacity, 
the Board finds that these declarants are competent to attest to 
observations of shortness of breath.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, they are not competent to diagnose an 
asbestos-related lung disease, or render an opinion as to the 
cause or etiology of the Veteran's COPD, because they do not have 
the requisite medical expertise.  See, e.g., Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board is charged with weighing the positive and negative 
evidence; resolving doubt in the Veteran's favor when the 
evidence is in equipoise.  Considering the overall evidence, 
including the clinical notes, medical opinions and the lay 
evidence presented by the Veteran, the Board finds that the 
negative evidence is more persuasive and of greater probative 
value.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran has COPD which is causally related to 
in-service asbestos exposure.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for COPD, to include as a 
result of asbestos exposure, is denied. 




____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


